Judge Ewing
delivered the Opinion of the Court.
Sarah Best, the tenant in possession, being sole when the ejectment was instituted, though she married before the judgment was rendered, and was at the time of its rendition a married woman, has no right, on that ground, *228to set aside the judgment. Her marriage was her own voluntary act, and by it she had no right even to abate the suit of the plaintiff below, which was properly instituted, much less to set aside a judgment which had been obtained by a writ of error coram vobis.
Caperton for appellant: Turner and Owsley for appellees.
Judgment affirmed.